Case 14-30261-jal      Doc 92    Filed 04/19/19      Entered 04/19/19 08:57:05          Page 1 of 1

                       UNITED STATES BANKRUPTCY COURT
                                Western District of Kentucky
      IN RE:                                      Case No.:14−30261−jal
      Mark A. Graff and Sherry
      D. Graff




             NOTICE OF CASE CLOSED WITHOUT DISCHARGE




      Final Decree, discharging trustee, if applicable, and canceling bond. Case closed
      without discharge. Debtor has not filed a Certification of Plan Completion, Local Form
      Q, or a Financial Management Course Certificate proving compliance with the required
      instructional course requirement for discharge. If the debtor(s) subsequently file(s) a
      Motion to Reopen the Case to allow for the filing of the Financial Management Course
      Certificate, the debtor(s) must pay the full filing fee due for filing such a motion.
      (Weber, S)


      Dated: 4/19/19
                                         ENTERED BY ORDER OF THE COURT
                                         United States Bankruptcy Court
                                         Elizabeth H. Parks
